UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

CARLSON MANCINELLI,

                                                             Plaintiff,               Case # 18-CV-324-FPG

v.                                                                                    DECISION AND ORDER

ANDREW SAUL, 1
COMMISSIONER OF SOCIAL SECURITY,

                                                             Defendant.


                                                 INTRODUCTION

           On May 17, 2014, and April 1, 2014, Plaintiff Carlson Mancinelli applied for disability

insurance benefits and supplemental security income under Titles II and XVI, respectively, of the

Social Security Act (the Act). Tr. 2 26. After his claims were initially denied, he testified at a

hearing before Administrative Law Judge Lynette Gohr (the ALJ) on November 2, 2016, and a

supplemental hearing on January 25, 2017. Id. The ALJ issued a decision finding Plaintiff not

disabled on March 16, 2017. Tr. 26-39. On January 9, 2018, the Appeals Council declined to

review the ALJ’s decision, thereby rendering it the Commissioner’s final decision. Tr. 1-4.

           Plaintiff brings this appeal seeking review of that decision. ECF No. 1. 3 Both parties

moved for judgment on the pleadings under Federal Rule of Civil Procedure 12(c). ECF Nos. 11,

17. For the following reasons, and Plaintiff’s Motion is GRANTED and the Commissioner’s

Motion is DENIED.




1
  Pursuant to Federal Rule of Civil Procedure 25(d), the Clerk of Court is directed to amend the caption to name the
current Commissioner of Social Security, Andrew Saul.

2
    “Tr.” refers to the administrative record in this matter. ECF No. 8.
3
    The Court has jurisdiction over this action under 42 U.S.C. §§ 405(g), 1383(c).
                                              BACKGROUND

        Plaintiff alleges disability beginning on March 5, 2014, based on major depressive and

anxiety disorders. Tr. 26, 28.

        While conducting the requisite five-step analysis 4 regarding Plaintiff’s severe impairments,

the ALJ considered Plaintiff’s medical records, opinions from Plaintiff’s treating sources, his

subjective complaints, and his academic performance at a community college from August to

December 2015. Tr. 32-36. The ALJ weighed opinions from two treating sources: one from

Juliane Reich, a licensed master social worker, and another from Christine Ransom, Ph.D. Tr. 36.

The ALJ assigned “little weight” to Ms. Reich’s conclusion that Plaintiff’s mental health

impairments interfered with daily functioning because her assessment was “vague” and contained

no function-by-function analysis. Id. He then assigned “significant weight” to Dr. Ransom’s

opinion that Plaintiff’s mental health impairments “would not significantly interfere with his

ability to function on a daily basis,” but also noted that he found the impairments were “somewhat

more significant” than Dr. Ransom found. Id.

        As for Plaintiff’s academic performance, the ALJ noted that Plaintiff received “special

accommodations” while in school, which included extended time for testing and alternate testing

locations. Id. She also noted that he achieved a 4.0 grade point average in the fall semester, which

she found significant. Id.

        There was more evidence in the record regarding Plaintiff’s time in school that the ALJ did

not address. At Plaintiff’s first hearing, he testified as to the accommodations he received while

at school and his reasons for discontinuing his education. Tr. 359-60. As to the first, he noted that



4
 This determines whether a claimant is disabled and, therefore, entitled to benefits. 20 C.F.R. §§ 404.1520(a)(4),
416.920(a)(4).


                                                        2
the testing accommodations were not the only accommodations that he received; a counselor also

assisted him with whatever he required. Tr. 360, 368. Despite these accommodations, Plaintiff

found school too overwhelming to continue past December 2015. He testified that interactions

with kids and frequenting a “bus with noise” consistently overwhelmed him to the point that “when

[he] got home from school, [he] was useless. [He] couldn’t think.” Tr. 359. Significantly, Plaintiff

found school overwhelming even though he was taking two classes—totaling four hours—every

other day. Id.

       After hearing Plaintiff’s testimony and considering all other relevant evidence, the ALJ

found that Plaintiff could perform “the full range of work at all exertional levels” with

nonexertional limitations.

                                      LEGAL STANDARD

       “In reviewing a final decision of the SSA, this Court is limited to determining whether the

SSA’s conclusions were supported by substantial evidence in the record and were based on a

correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (citing 42 U.S.C. §

405(g)) (other citation omitted). It is not the Court’s function to “determine de novo whether [the

claimant] is disabled.” Schaal v. Apfel, 134 F. 3d 496, 501 (2d Cir. 1990).

       The Act holds that the Commissioner’s decision is “conclusive” if it is supported by

substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more than a mere scintilla.

It means such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (citations omitted).

                                          DISCUSSION

       Plaintiff argues that remand is required because, among other things, the ALJ mistakenly

found his experience at community college supported the residual functional capacity (RFC)



                                                 3
determination when, in fact, it showed that he would be unable to work on a “regular and

continuing basis.” ECF No. 11-1 at 16-19. The Court agrees and, therefore, does not consider

Plaintiff’s other arguments.

       A claimant’s RFC reflects what he “can still do despite . . . [his] limitations.” Desmond v.

Astrue, No. 11-CV-0818 (VEB), 2012 WL 6648625, at *5 (N.D.N.Y. Dec. 20, 2012) (quoting

Melville v. Apfel, 198 F.3d 45, 52 (2d Cir. 1999)). An ALJ considers “all of the relevant medical

and other evidence” when he determines a claimant’s RFC. 20 C.F.R. §§ 404.1545(a)(3),

416.945(a)(3).

       The RFC necessarily reflects the claimant’s “capacity for work on a regular and continuing

basis.” 20 C.F.R. §§ 404.1545(c), 416.945(c); see also Matta v. Astrue, 508 F. App’x 53, 56-57

(2d Cir. 2013) (summary order). A “regular and continuing basis” means eight hours per day for

five days per week or an “equivalent work schedule.” Melville, 198 F.3d at 52 (citation omitted).

       Finally, ALJs must base their determination on whether a claimant can work on a regular

and continuing basis on medical opinions or other relevant evidence. See Guttierez v. Berryhill,

333 F. Supp. 3d 267, 271-72 (W.D.N.Y. 2018) (finding the ALJ created a gap in the record when

she rejected the only opinion analyzing the claimant’s mental ability to work on a regular and

continuing basis); see also Sawicki v. Colvin, No. 1:13-CV-00681 (MAT), 2016 WL 720940, at

*3 (W.D.N.Y. Feb. 24, 2016) (“Records from all of the treating and consulting medical

professionals indicate that plaintiff’s depression and anxiety affected him to such a large degree

that it would be impossible for him to sustain work activity on a ‘regular and continuing basis.’”).

       Here, the Court finds that the ALJ’s implicit determination that Plaintiff can work on a

regular and continuing basis is not supported by substantial evidence. The record is devoid of

medical opinions finding that Plaintiff can work on a regular and continuing basis, and the



                                                 4
nonmedical evidence demonstrates that he cannot do so. The record does show that, at times,

Plaintiff relayed to treating sources that his depression and anxiety symptoms were improving, and

that he could engage in recreational activities such as biking, exercising, and volunteering. Tr. 35.

And Dr. Ransom did opine that Plaintiff’s mental impairments would not hinder his ability to

function on a daily basis. Tr. 36. Other than that, however, the record is replete with indications

that Plaintiff cannot work regularly and continuously. Plaintiff was hospitalized twice for suicide

attempts and stopped working because of one of those hospitalizations. Tr. 33, 35. He repeatedly

stated that he was overwhelmed by crowds and people and took various steps to avoid both,

including shopping and going to a park at times of low traffic. Tr. 353-55, 360. He currently

resides in housing with an on-site counselor that he visits two-to-three times per week who assists

him with issues on a daily basis, if needed. Tr. 359, 368. Finally, despite his commendable

performance at community college, it was too overwhelming for him to continue past the fall

semester even though he was attending class for only four hours every other day. Tr. 359-60. And

Plaintiff had the support of a counselor and other accommodations while attending school. Id.

       This evidence demonstrates to the Court that Plaintiff cannot work on a regular and

continuing basis. Instead, it shows that Plaintiff’s mental impairments have consistently interfered

with his ability to maintain a regular work or school schedule. Without some countervailing

evidence, the Court is left to conclude that the ALJ’s conclusion that Plaintiff can perform the full

range of work on a regular and continuing basis is not supported by substantial evidence. On

remand, the Commissioner is directed to secure a medical opinion regarding Plaintiff’s ability to

work on a regular and continuing basis that considers his difficulties with attending school and

maintaining a regular, work-like schedule.




                                                 5
                                        CONCLUSION
       For the foregoing reasons, Plaintiff’s Motion for Judgment on the Pleadings, ECF No. 11,

is GRANTED, the Commissioner’s Motion for Judgment on the Pleadings, ECF No. 17, is

DENIED, and this matter is REMANDED to the Commissioner for further administrative

proceedings consistent with this opinion pursuant to sentence four of 42 U.S.C. § 405(g). See

Curry v. Apfel, 209 F.3d 117, 124 (2d Cir. 2000). The Clerk of Court is directed to enter judgment

and close this case.

       IT IS SO ORDERED.

Dated: September 30, 2019
       Rochester, New York                   ______________________________________
                                             HON. FRANK P. GERACI, JR.
                                             Chief Judge
                                             United States District Court




                                                6
